Citation Nr: 1030838	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether there is new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disability, 
claimed as schizophrenia.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2008 that was 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In that decision, the RO denied 
service connection for schizophrenia, undifferentiated type, 
because new and material evidence had not been submitted 
sufficient to reopen a previously denied claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In July 2004, the RO confirmed a previous denial of service 
connection for a psychiatric disability.  The veteran did not 
initiate an appeal of that denial within one year.  

2.  The evidence received since the RO's July 2004 decision is 
both new and material and raises a reasonable possibility of 
substantiating the claims for service connection for a 
psychiatric disability.  

3.  Resolving all doubt in the Veteran's favor, schizophrenia had 
its onset in service.  


CONCLUSIONS OF LAW

1.  The RO's July 2004 decision that denied service connection 
for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2003).  

2.  The evidence received since the RO's July 2004 decision is 
new and material, and the claim of service connection for a 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  

3.  Schizophrenia was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a previously denied service 
connection claim for an acquired psychiatric disability, to 
include schizophrenia.  The Board concludes that the VCAA does 
not preclude the Board from adjudicating this claim.  This is so 
because the Board is taking action favorable to the Veteran by 
reopening and granting the claim of service connection for a 
psychiatric disability, characterized as schizophrenia.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The denied the Veteran's claim for service connection for an 
acquired psychiatric disability in a November 2002 rating 
decision.  The RO denied the claim because although post service 
treatment records showed he had received treatment for 
psychiatric problems, the evidence did not show a psychiatric 
disability in service or otherwise related to active duty.  That 
same month, the RO sent the Veteran a letter notifying him of 
that decision and apprising him of his procedural and appellate 
rights.  In May 2003, the Veteran filed a Notice of Disagreement 
(NOD) to initiate an appeal of that decision.  However, following 
the RO's December 2003 statement of the case (SOC), he did not 
perfect his appeal of that decision and it is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.200, 20.302, 20.1103.

In March 2004, the Veteran submitted a petition to reopen this 
claim and the RO denied it in a July 2004 rating decision, 
finding no new and material evidence had been submitted to reopen 
the claim.  That same month, the RO sent the Veteran a letter 
notifying him of that decision and apprising him of his 
procedural and appellate rights.  But he did not file a timely 
NOD, in response, to initiate an appeal of that decision, so it 
also is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

Since the RO has previously denied this claim, and the Veteran 
did not timely appeal those earlier decisions, the first inquiry 
is whether new and material evidence has been submitted to reopen 
this claim.  38 C.F.R. § 3.156(a).  New evidence means existing 
evidence not previously submitted to agency decisionmakers; and 
material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior final 
denial of the claim sought to be opened, and it must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The additional evidence submitted since that July 2004 RO rating 
decision includes an October 2007 letter from a private 
physician, Dr. R.A.C.R, M.D., providing a diagnosis of 
schizophrenia, and relating that diagnosis to the Veteran's 
military service.  So this additional evidence is both new and 
material because it was not previously submitted to 
decisionmakers and, therefore, not previously considered, and 
because it relates to an unestablished fact necessary to 
substantiate this claim - specifically, by providing medical 
evidence linking the Veteran's current psychiatric disability to 
his military service.  So this additional evidence raises a 
reasonable possibility of substantiating this claim for service 
connection.  Therefore, this claim is reopened, subject to 
further development on remand.

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, the statement of the case provided the 
veteran with the laws and regulations pertaining to consideration 
of the claim on the merits.  The discussion in the statement of 
the case essentially considered the veteran's claim on the 
merits.  Additionally the veteran has provided argument 
addressing his claim on the merits.  Accordingly, the Board finds 
that the veteran would not be prejudiced by its review of the 
merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Veteran asserts he began having psychological symptoms while 
in service that have since continued.   Furthermore, he asserts 
that he was hospitalized within a year of his discharge from 
service for psychological problems that are related to his 
current psychiatric disorder.  

While service treatment records do not reflect the presence of 
chronic psychiatric disability, the letter from the private 
physician provides a diagnosis of schizophrenia and relates it to 
the Veteran's military service.  Moreover, private hospital 
records show that from January to February 1987 -within four 
months of his October 1986 discharge, the Veteran was 
hospitalized and treated for psychological symptoms.  These 
records describe auditory and visual hallucinations and related 
complaints of depression existing since the Veteran's service 
discharge.  Moreover, a January 2007 VA outpatient treatment 
report notes that the Veteran had problems with his television 
talking to him; neighbors and others with telepathic powers they 
used against him and other paranoid feelings.  The diagnosis was 
schizophrenia.  

Resolving all doubt in the Veteran's favor, the Board finds that 
the Veteran has schizophrenia that is related to his period of 
active duty.  While psychiatric disability was not exhibited in 
service, it was manifested within a short time of his service 
discharge, and the private opinion relating the Veteran's 
psychiatric disability to active duty is unrebutted and supported 
by the overall record.   


ORDER

New and material evidence having been received to reopen the 
previously denied claims of service connection for a psychiatric 
disability, the appeal is granted to this extent.  

Service connection for schizophrenia is allowed.  


______________________________________________
THOMAS J. DANNAHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


